EXHIBIT 10.2


Big Three Restaurants, Inc.
9085 Charles E. Limpus Road
Orlando, Florida 32836
Telephone:  516-375-6649


February 20, 2013


To: Janet  Boyle, John P. Day, Christopher M. Gaus, Louise Proffer, Eugene W.
Santalucia


Cc: Adam VonRomer


Re: Big Three's Proposed Purchase of Mango's Las Olas


Ladies & Gentlemen,


Big Three Restaurants, Inc., has a desire to acquire 100% of shares of 904 Las
Olas, Inc. This document is intended to provide you with several options for
your consideration. I have been provided historical revenue and profit numbers
on your business. I am recapping this information in the chart below because, as
each of you may be aware, a multiple will be applied to each of my proposed
structures. Additionally, I want to insure that no interested party disputes the
numbers I have been provided.


During my limited Due Diligence of Mango's it is my opinion that the interior
space of the facility needs a fresh new look. Competition has become more
prevalent in the immediate area with some of the new competitors having very
deep pockets. The economy is in turmoil, which has caused increases in food
costs, transportation expense and disposable goods. The consumer is still eating
out, however they are much more cautious. They have higher value expectations
and are more willing to test less expensive alternative restaurants. As I was
told, several years ago Mango's profits were double what you enjoyed in 2012. I
anticipate a continued decline in profit for several years to come unless a
significant capital investment is made in Mango's to keep and attract new
customers. Therefore my proposed structures will be reflective of some of the
aforementioned factors.
 
Year
Gross Revenue
Net Profit
2009
$5,896,000
$996,000
2010
$5,727,000
$909,000
2011
$5,627,000
$742,000
2012
$5,800,000
$785,000

 
 
 

--------------------------------------------------------------------------------

 
 
Proposed Structure #1:  (Less Cash/Higher Multiple/Warrants)
 

 $785,000 x 3.2 =  $2,512,000    Purchase Price      $2,500,000 
 Cash  [interlined with initials]      $   512,000  Cash Down      $2,000,000
Seller Financing 2.9% annual interest payable interest only quarterly payments
starting month 15 from date of closing. The principal amount will balloon
60-months from the date of closing.      $   750,000 Warrant Kicker: Warrants
will have a face value of $750,000 with a 20% discount to the market as quoted
on the OTCMarkets.com web site  for the 20-day trading average closing price
prior to exercise. Warrants cannot be exercised during the first 36-months and
must be exercised prior to 60-months.   Additional Terms:     The purchase
contract will have no pre-payment provision. Sellers will have a pre-written
forbearance agreement which will provide language if Big Three misses two
consecutive payment obligations or is 90-days late paying the principal amount,
the sellers will get the Company back without litigation. Big Three would have
the right to employ certain key personal it deems necessary for a smooth
transition which may include current shareholders or their spouses.          
Proposed Structure #2:  (More Cash/Lower Multiple/Warrants)       $785,000 x 3.0
= $2,355,000     Purchase Price      $   800,000 Cash Down      $1,555,000
Seller Financing 2.9% annual interest payable interest only quarterly payments
starting month 15 from date of closing. The principal amount will balloon
60-months from the date of closing.      $   500,000 Warrant Kicker: Warrants
will have a face value of $500,000 with a 20% discount to the market as quoted
on the OTCMarkets.com web site  for the 20-day trading average closing price
prior to exercise. Warrants cannot be exercised during the first 36-months and
must be exercised prior to 60-months.    Additional Terms:      The purchase
contract will have no pre-payment provision. Sellers will have a pre-written
forbearance agreement which will provide language if Big Three misses two
consecutive payment obligations or is 90-days late paying the principal amount,
the sellers will get the Company back without litigation. Big Three would have
the right to employ certain key personal it deems necessary for a smooth
transition which may include current shareholders or their spouses.  

 
 
 

--------------------------------------------------------------------------------

 
 

Proposed Structure #3:  (Much More Cash/Lower Multiple/Lower Warrants)      
$785,000 x 2.8 = $2,198,000    Purchase Price      $1,500,000  Cash Down    
 $   698,000 Seller Financing 2.9% annual interest payable interest only
quarterly payments starting month 15 from date of closing. The principal
amount will balloon 60-months from the date of closing.      $   250,000 Warrant
Kicker: Warrants will have a face value of $250,000 with a 20% discount to the
market as quoted on the OTCMarkets.com web site  for the 20-day trading average
closing price prior to exercise. Warrants cannot be exercised during the first
36-months and must be exercised prior to 60-months.            Additional
Terms:     The purchase contract will have no pre-payment provision. Sellers
will have a pre-written forbearance agreement which will provide language if Big
Three misses two consecutive payment obligations or is 90-days late paying the
principal amount, the sellers will get the Company back without litigation. Big
Three would have the right to employ certain key personal it deems necessary for
a smooth transition which may include current shareholders or their spouses.    
  Proposed Structure #4:  (All Cash/Lowest Multiple/ No Warrants)       $785,000
x 2.5 = $1,962,000    Purchase Price      $1,962,000  Cash Down      $    -0-
  NONE      $    -0-    NONE            Additional Terms:    NONE          
 Additional Terms:       NONE  

               
 
 

--------------------------------------------------------------------------------

 
 
I have provided you with several structures which all follow the same basic
format. I would be completely open minded to structures your group might
suggest. Big Three is sincere about moving forward and looks forward to a timely
response.


Sincerely,
 
 

 /s/  John V. Whitman, Jr.   /s/ [Initials illegible]        Pres      John V.
Whitman Jr.  /s/ [Initials illegible]        CEO/Chairman CEO/Chairman   Big
Three Restaurants, Inc.      



[added by hand]


Notes:  Sellers are responsible for fees due to :  Adam VonRomer at 4% of the
purchase price.  Subject to Buyers Equity Participants agreeing to the revised
terms.
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------